DETAILED ACTION
This action is made FINAL in response to the amendments filed on 8/30/2022. 


Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6 – 13, 16 – 17, and 20 - 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casal et al (US 2018/0143975) in view of Horvitz (US 2006/010659).
As to claim 1, Casal et al teaches a computer-implemented method comprising: obtaining at least one data integration demand (paragraph [0125]...potential worker information comprising worker self-reporting of various data, such as, without limitation, any of personal data, demographic data, professional data, skills data, location data, experience data, interest data, preference data, and on-line presence data of a potential worker may be received. As described above, the recruit module 110 may retrieve such information), wherein the at least one data integration demand comprises textual information provided by at least one user (paragraph [0125]...the recruit module 110 may, in a fully automated fashion, communicate with a potential worker, such as via email, text messaging, via a webpage, and the like to obtain such information. In embodiments, the recruit module 110 may dynamically vary the questions and/or queries presented to a potential worker based on a predefined or predetermined decision tree in order to obtain information sufficient to evaluate the suitability of a potential worker to tasks in general or, conversely, to a specific task);
determining multiple parameters (paragraph [0109]...the task review module 102 may have as its primary responsibility reviewing the content of tasks and related parameters, then facilitating assigning tasks to resources that meet the requirements for completing the task. This may, as noted above and elsewhere herein, include parameters related to task cost, task schedule, task complexity, task type, task desired quality, profit from the task, geographic preferences or limitations (e.g. no exporting of the task), and the like) of the at least one data integration demand by applying one or more machine learning natural language processing techniques to at least a portion of the textual information provided by the at least one user (paragraph [0152]...estimation may be automated, manual, or a combination thereof, such as if a human may evaluate an automated estimation and make adjustments either to the estimate or to parameters used to generate the automated estimation after which the automated estimation is regenerated. As the batch progresses, this information is updated. The whole setup of the batch parameters (e.g. workflow) may be stored as a template in one or more of the client-specific rules database 202 and the content chunking rules database 204, and may be selectable by the operator upon creation of another batch, such as a batch in the same translation project);
generating at least one delivery date prediction (paragraph [0152]...scheduled delivery date will be estimated) for the at least one data integration demand by applying one or more artificial intelligence techniques to the multiple determined parameters of the at least one data integration demand (paragraph [0341]...developing a dedicated automated processing system for any given business process may be prohibitive due to costs required to do so for many and varied business processes. Systems that provide machine learning or other pattern-based learning techniques or the like (e.g., fuzzy logic, neural networks, and the like) may be beneficially applied to business process execution); and
performing one or more automated actions based at least in part on the at least one generated delivery date prediction (paragraph [0083]...accomplishing economies of scale that are achievable with crowd sourcing while timely delivering work that meets customer expectations may require automating functions such as recruiting, worker and work product auditing, project workflow generation, and project breakdown into distributable and traceable tasks that are suitable for execution by crowd source resources. Overcoming challenges to achieve such business processing may include innovations, automation algorithms, communication techniques, system architectures, automation best practices, and the like that are depicted, described, and claimed herein);
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (paragraph [1753]...the processes may be realized in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable device, along with internal and/or external memory).
Casal et al fails to explilcty show/teach wherein applying the one or more artificial intelligence techniques comprises processing at least a portion of the multiple determined parameters using at least one artificial neural network, and wherein one or more neurons of at least one input layer of the at least one artificial neural network correspond to one or more delay sources associated with the at least one generated delivery date prediction
However, Horvitz teaches applying the one or more artificial intelligence techniques (paragraph [0028]...neural networks) comprises processing at least a portion of the multiple determined parameters (paragraph [0033]... if the predictive data 104 and the time information 106 are associated with particular parameters, such as type of prediction, time, etc., then the time-analysis component 108 can create the output determination 110 through utilizing the parameters and locating the corresponding output determination within the lookup table) using at least one artificial neural network (paragraph [0028]...neural networks), and wherein one or more neurons of at least one input layer of the at least one artificial neural network correspond to one or more delay sources associated with the at least one generated delivery date prediction (paragraph [0039]... Often, however, the predictive data 204 can be subject to uncertain delays. Specifically, data generated from a sensor can be subject to delay as it is delivered to a server, and the data therein can be subject to further delay due to computing being undertaken at such server. Thereafter, data output from a server can be delayed in transmission. For instance, physical impediments, weather conditions, location of a user, and the like can cause delays in transmission of data. The time-analysis component 210 analyzes at least the time information 206 associated with the predictive data 204 to account for such delays and assist in providing a positive user experience).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Casal et al to apply the one or more artificial intelligence techniques comprises processing at least a portion of the multiple determined parameters using at least one artificial neural network, and wherein one or more neurons of at least one input layer of the at least one artificial neural network correspond to one or more delay sources associated with the at least one generated delivery date prediction, as in Horvitz, for the purpose of providing a positive user experience by have a model with up to date information. 

As to claim 6, Casal et al teaches a computer-implemented method, wherein performing the one or more automated actions comprises computing a confidence value (paragraph [0289]...a scoring metric using an algorithm based on factors described herein for workflow evaluation) attributed to the at least one generated delivery data prediction based at least in part on a level of complexity associated with the at least one data integration demand (paragraph [0489]...calculating a reputation score for a crowd resource that includes a relative position of the resource with other resources).

As to claim 7, Casal et al teaches a computer-implemented method, wherein performing the one or more automated actions comprises automatically (paragraph [0083]...accomplishing economies of scale that are achievable with crowd sourcing while timely delivering work that meets customer expectations may require automating functions such as recruiting, worker and work product auditing, project workflow generation, and project breakdown into distributable and traceable tasks that are suitable for execution by crowd source resources. Overcoming challenges to achieve such business processing may include innovations, automation algorithms, communication techniques, system architectures, automating best practices, and the like that are depicted, described, and claimed herein.) modifying one or more resource allocations within at least one enterprise associated with resolving the at least one data integration demand (paragraph [0341]...developing a dedicated automated processing system for any given business process may be prohibitive due to costs required to do so for many and varied business processes. Systems that provide machine learning or other pattern-based learning techniques or the like (e.g., fuzzy logic, neural networks, and the like)

As to claim 8, Casal et al teaches a computer-implemented method, wherein performing the one or more automated actions comprises outputting, to at least one integration repository (paragraph [1744]...a central repository may provide program instructions to be executed on different devices. In this implementation, the remote repository may act as a storage medium for program code, instructions, and programs), the at least one generated delivery date prediction and the multiple determined parameters of the at least one data integration demand (paragraph [0228]...the scheduling engine may be self-adjusting on throughput and quality estimations. This may be achieved by constant monitoring in real time or near real time of the transaction frequency and quality assessment of the different users. Schedules are constantly compared with delivery dates, and excess dates are flagged and notified immediately, so that re-staffing or re-negotiation on deliveries can take place).

As to claim 9, Casal et al teaches a computer-implemented method, wherein performing the one or more automated actions comprises training the one or more artificial intelligence techniques using the at least one generated delivery date prediction and the multiple determined parameters of the at least one data integration demand (paragraph [0342]...training process to achieve automated processing often involves a feedback loop that enables the automated engine to produce iteratively improved results. In order to do so, the automated engine may be provided feedback on how well the application of a derived algorithm worked in performing a particular business process. The automated engine may use this information as input for refining the algorithm, thereby delivering improved business processing results. Crowd sourcing of business processes can be used to deliver improved results of performing the business processes. When business process results from a large number of crowd workers is aggregated for similar business processes, certain patterns may be detectable among the results. These patterns may be useful in a feedback loop or may be indicative of an automated approach to performing a business process).

As to claim 10, Casal et al teaches a computer-implemented method, wherein performing the one or more automated actions comprises outputting, to the at least one user, the at least one generated delivery date prediction (paragraph [0536]...the crowd-sourced refinement of the machine translation includes receiving the machine translated content in a translation-efficient format that is different than the format of the submitted translation content and presenting the received machine translated content in an electronic user interface adapted to simultaneously display the received machine translated content and a portion of the indicated content that corresponds to the received machine translated content, the crowd-sourced resource refining the received machine translated content by applying translation style guides and translation glossaries associated with an entity of a submitter of the submitted translation content).

As to claim 11, Casal et al teaches a computer-implemented method, further comprising: modifying at least one of the multiple determined parameters (paragraph [0314]...such altering may include adapting the workflow (e.g., by changing a parameter of a configured workflow and the like) so that fewer than ten CTUs are machine translated) of the at least one data integration demand in response to input from the at least one user obtained in connection with the at least one generated delivery date prediction (paragraph [0618]... on-demand translation portal API 32104 may also provide functionality to automatically parse the submitted translation content 32118 for generating the hybrid translation quote 33202 based on at least one human translation parameter and at least one machine translation  parameter. The hybrid translation quote 33202 may be presented via a user interface element of the portal 32012 by which the user can accept the quote. Upon acceptance via the  user interface element, the translation engine 32114 initiates translation consistent with the hybrid translation quote 33212).

As to claim 12, Casal et al teaches a computer-implemented method, wherein the multiple parameters (paragraph [0109]...parameters related to task cost, task schedule, task complexity, task type, task desired quality, profit from the task, geographic preferences or limitations (e.g. no exporting of the task), and the like) comprise information pertaining to two or more of: digital segment, initial delivery date, application status, type of engagement, type of data, external integration, average volume, maximum volume, average payload size, maximum payload size, parallelism, message service level agreements, message orchestration, message enrichment, one or more necessary security (paragraph [0334]... Each translation in such a translated content library may be further attributed or indexed by additional parameters including, but not limited to, a translation customer identifier, a source language keyword, a destination language keyword, a source language and a destination language).


Claim 13 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 16 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Claim 17 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 20 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 
	
	As to claim 21, Casal et al teaches the apparatus, wherein performing the one or more automated actions (paragraph [0083]...accomplishing economies of scale that are achievable with crowd sourcing while timely delivering work that meets customer expectations may require automating functions such as recruiting, worker and work product auditing, project workflow generation, and project breakdown into distributable and traceable tasks that are suitable for execution by crowd source resources. Overcoming challenges to achieve such business processing may include innovations, automation algorithms, communication techniques, system architectures, automation best practices, and the like that are depicted, described, and claimed herein) comprises automatically modifying one or more resource allocations within at least one enterprise associated with resolving the at least one data integration demand (paragraph 0084] Translation is an exemplary business process that has its own challenges. Certain techniques related to the generation of and end-to-end management of segment-specific translation are believed to offer an innovative path to substantially more efficient and better translation using a combination of automation  (e.g. machine translation) and human (e.g. crowd sourced) translation. Deconstructing a document or other source content to translate into cognizable units that can be efficiently processed through machine translation, human translation, and a combination thereof involves developing a highly sophisticated understanding of the content to be translated, the customer requirements of the translation, the capabilities and costs of available resources, and the like. Determining how to break up a business process into component task units that achieve goals similar to those for translation also may require efficiently gathering and processing project requirements, cost goals, delivery objectives, resource matching, and the like. However, merely generating a set of suitable tasks for any business process (e.g. translation) may not be sufficient to achieve the benefits of crowd sourcing on a large scale. The innovative methods and systems described herein also cover end-to-end handling of these task/translation units with a platform architecture that is both flexible and expandable while robust and stable).

	As to claim 22, Casal et al teaches the apparatus, wherein performing the one or more automated actions comprises outputting, to at least one integration repository, the at least one generated delivery date prediction and the multiple determined parameters of the at least one data integration demand (paragraph [0309]...accordance with exemplary and non-limiting embodiments, a data storage architecture, comprising a relatively flat set of key-value pairs forming a non-SQL database may be utilized for both the storage and handling of task elements. In some exemplary embodiments, a data storage architecture may be based on a plurality of sets of key-value pairs containing workflow information, task handling information, work unit input information, work unit output information and participating crowd worker information).


	As to claim 22, Casal et al teaches the apparatus, wherein performing the one or more automated actions comprises training the one or more artificial intelligence techniques using the at least one generated delivery date prediction and the multiple determined parameters of the at least one data integration demand (paragraph [0336]...the resulting classification of the content to be translated may also be used in translation platform resource planning and management algorithms and techniques, such as, for example, automated recruiting of crowd-sourced translators, automated alerts to translators of potential upcoming work, automated scaling of cloud-based or other computing resources to meet the anticipated resource demand to translate the content, and the like. ; paragraph [0391]... [0391] The availability and demand predictions may be utilized in conjunction to determine translation pricing, so that, for example the pricing for a translation is based on the output of the translation resource availability model and the output of the demand prediction model. To facilitate combined use of predictions of availability and demand, one or both predictions may be based on a common aspect, such as the source language, the target language, the time of day at which translation may take place, and the location of a translation resources).





Claim(s) 3 - 5, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casal et al (US 2018/0143975) in view of Horvitz (US 2006/010659) and in further view of in view of Cella et al (Uus 2018/0284758.
As to claim 3, Casal et al teaches the computer-implemented method, wherein applying the one or more artificial intelligence techniques (paragraph [0341]...developing a dedicated automated processing system for any given business process may be prohibitive due to costs required to do so for many and varied business processes. Systems that provide machine learning or other pattern-based learning techniques or the like (e.g., fuzzy logic, neural networks, and the like).
Casal et al and Horvitz both fails to explicitly show/teach wherein applying the one or more artificial intelligence techniques comprises passing the multiple determined parameters through at least one artificial neural network multilayer perceptron.
However, Cella et al teaches applying the one or more artificial intelligence techniques comprises passing the multiple determined parameters through at least one artificial neural network multilayer (paragraph [0923]...  a multilayered feedforward neural network) perceptron (paragraph [0906]... perceptron neural network 10070 that may connect to, integrate with, or interface with an expert system 10080).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention for Casal et al to apply the one or more artificial intelligence techniques comprises passing the multiple determined parameters through at least one artificial neural network multilayer perceptron, as in Cella et al, for the purpose of  self-organization, machine learning, artificial intelligence, and the like, may benefit from the use of a neural net, such as a neural net trained for pattern recognition, for classification of one or more parameters, characteristics, or phenomena, for support of autonomous control, and other purposes.

As to claim 4, Cella et al teaches one or more neurons of at least one sub-layer of an input layer of the at least one artificial neural network multilayer (paragraph [0923]...  a multilayered feedforward neural network) perceptron (paragraph [0906]... perceptron neural network 10070 that may connect to, integrate with, or interface with an expert system 10080) dsymbolize one or more delay sources associated with the at least one generated delivery date prediction (paragraph [0165]...determining a predictive delay time of at least one sensor of the sensed  parameter group and the updated sensed parameter group relative to the value of interest; determining a predictive accuracy of at least one sensor of the sensed parameter group and the updated sensed parameter group relative to the value of interest; determining a predictive precision of at least one sensor of the sensed parameter group and the updated sensed parameter group relative to the value of interest; and/or updating the recognized pattern value in response to external feedback. Example and non-limiting values of interest include: a virtual sensor output value; a process prediction value; a process state value; a component prediction value; a component state value; and/or a model output value having the sensor data values from the fused plurality of sensors as an input).
It would have been obvious for one or more neurons of at least one sub-layer of an input layer of the at least one artificial neural network multilayer perceptron symbolize one or more delay sources associated with the at least one generated delivery date prediction, for the same reasons as above. 

As to claim 5, Cella et al teaches activation of one of the one or more neurons represents plausibility of a respective one of the one or more delay sources being a source of delay, of an amount above a given threshold level, associated with the at least one generated delivery date prediction (paragraph [0925]...the structure adaptation may occur under control of an expert system, such as to trigger adaptation upon occurrence of a trigger, rule or event, such as recognizing occurrence of a threshold (such as an absence of a convergence to a solution within a given amount of time) or recognizing a phenomenon as requiring different or additional structure (such as recognizing that a system is varying dynamically or in a non-linear fashion). In one non-limiting example, an expert system may switch from a simple neural network structure like a feedforward  neural network to a more complex neural network structure like a recurrent neural network, a convolutional neural network, or the like upon receiving an indication that a continuously variable transmission is being used to drive a generator, turbine, or the like in a system being analyzed).
It would have been obvious for the one or more neurons represents plausibility of a respective one of the one or more delay sources being a source of delay, of an amount above a given threshold level, associated with the at least one generated delivery date prediction, for the same reasons as above. 

Claim 15 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 19 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 
   

Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive. 
Casal et al fails to explilcty show/teach wherein applying the one or more artificial intelligence techniques comprises processing at least a portion of the multiple determined parameters using at least one artificial neural network, and wherein one or more neurons of at least one input layer of the at least one artificial neural network correspond to one or more delay sources associated with the at least one generated delivery date prediction
However, Horvitz teaches applying the one or more artificial intelligence techniques (paragraph [0028]...neural networks) comprises processing at least a portion of the multiple determined parameters (paragraph [0033]... if the predictive data 104 and the time information 106 are associated with particular parameters, such as type of prediction, time, etc., then the time-analysis component 108 can create the output determination 110 through utilizing the parameters and locating the corresponding output determination within the lookup table) using at least one artificial neural network (paragraph [0028]...neural networks), and wherein one or more neurons of at least one input layer of the at least one artificial neural network correspond to one or more delay sources associated with the at least one generated delivery date prediction (paragraph [0039]... Often, however, the predictive data 204 can be subject to uncertain delays. Specifically, data generated from a sensor can be subject to delay as it is delivered to a server, and the data therein can be subject to further delay due to computing being undertaken at such server. Thereafter, data output from a server can be delayed in transmission. For instance, physical impediments, weather conditions, location of a user, and the like can cause delays in transmission of data. The time-analysis component 210 analyzes at least the time information 206 associated with the predictive data 204 to account for such delays and assist in providing a positive user experience).
All variables would need to be input into a neural network through the input layer so that the neural network can accurately predict and output an updated result. Also, It seems very obvious for a predictive delivery time model to account for reasons why a delivery would be delayed and to updated the model accordingly in order to give the delivery recipient notice. 
Therefore, Casal et al in view of Horvitz clearly shows all the limitations as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Ferenandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128